FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                   UNITED STATES COURT OF APPEALS February 3, 2009
                                                               Elisabeth A. Shumaker
                                TENTH CIRCUIT                      Clerk of Court



 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,                        No. 08-1195
 v.                                                  District of Colorado
 MARTIN SOTERO MENZOR,                       (D.C. No. 1:07-CR-00115-DME-1)

              Defendant-Appellant.


                           ORDER AND JUDGMENT *


Before LUCERO, MURPHY and McCONNELL, Circuit Judges.


      Defendant-Appellant Martin Menzor appeals his conviction for possession

of a firearm or ammunition after prior conviction for a felony, in violation of 18

U.S.C. § 922(g)(1). The sole issue raised on appeal is that the Tenth Circuit

Pattern Jury Instruction defining reasonable doubt, which was used in his case,

unconstitutionally diminishes the proof required for conviction. As he recognizes

in his brief, this argument is foreclosed by circuit precedent. United States v.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Conway, 73 F.3d 975, 980 (10th Cir. 1995). The argument is presented solely for

preservation of the issue for potential en banc or Supreme Court review.

      The judgment of the United States District Court for the District of

Colorado (Ebel, J., sitting by designation), is AFFIRMED.

                                                   Entered for the Court,

                                                   Michael W. McConnell
                                                   Circuit Judge




                                        -2-